Citation Nr: 1718699	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions rendered in September 2011 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015 and August 2015, the Board remanded this matter for additional development.


FINDINGS OF FACT

1.  Prior to June 5, 2014, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), rated as 50 percent disabling, and coronary artery disease (CAD), rated as 10 percent disabling, with a combined rating of 10 percent from August 31, 2010, and 60 percent from March 24, 2011.

2.  From June 5, 2014, the Veteran's service-connected disabilities were PTSD, rated as 50 percent disabling, and CAD, rated as 30 percent disabling, with a combined rating of 70 percent from June 5, 2014.

3.  He has completed a high school education, and has occupational experience as a mechanic, generator assembler, bartender, and in customer service.

4.  The Veteran's service-connected disabilities have not precluded him from engaging in substantially gainful employment that is consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter dated in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA).  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  Review of the November 2014 Board videoconference hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010). 

The Veteran was also provided with VA examinations and medical opinions dated in December 2011, September 2013, February 2015, and May 2016 regarding the claim for entitlement to TDIU.  The Board finds the February 2015 VA medical examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiners considered all information provided and obtained regarding the Veteran's work history, conducted a detailed review of the record, and provided the information necessary to evaluate functional impairment caused solely by the Veteran's service-connected disabilities.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Veteran's claim was previously before the Board in January 2015 as well as August 2015 and remanded for additional evidentiary development, to include obtaining a VA medical examination as well as referring the matter to the Director of C&P Service, for extraschedular consideration.  The Board finds substantial compliance with the January and August 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In written statements of record and during his November 2014 Board hearing, the Veteran has asserted that his service-connected disabilities render him unemployable.

Generally, VA will award entitlement to TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran was unemployed or had difficulty obtaining employment, but whether the veteran could perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred to the Director of C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2016).

In written statements of record as well as during his November 2014 Board hearing, the Veteran has asserted that his service-connected disabilities alone render him unemployable. 

Prior to June 5, 2014, the Veteran's service-connected disabilities were PTSD, rated as 50 percent disabling, and CAD, rated as 10 percent disabling, with a combined rating of 10 percent from August 31, 2010, and 60 percent from March 24, 2011.  38 C.F.R. § 4.25 (2016).  As the Veteran's combined evaluation was less than 70 percent, he did not meet the preliminary schedular criteria for a TDIU prior to June 5, 2014.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b).

As the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

The RO referred the issue of entitlement to a TDIU rating to the Acting Director of C&P Service for extraschedular consideration, who in turn concluded in May 2016 that a TDIU rating under 38 C.F.R. § 4.16(b) was not warranted.  While the RO denied the claim based on this determination, it is not binding on the Board.  Fisher v. Brown, 4 Vet. App. 405 (1993) (denying reconsideration).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) will be considered based on all evidence during the period on appeal prior to June 5, 2014.

From June 5, 2014, the Veteran's service-connected disabilities were PTSD, rated as 50 percent disabling, and CAD, rated as 30 percent disabling, with a combined rating of 70 percent.  38 C.F.R. § 4.25 (2016).  As the Veteran's combined evaluation was 70 percent, he meets the preliminary schedular criteria for a TDIU from June 5, 2014.  38 C.F.R. § 4.16(a).  Thus, entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) will be considered based on all evidence during the period on appeal from June 5, 2014.

The Board will now evaluate whether evidence of record during the entire appeal period showed that the Veteran's service-connected PTSD and CAD disabilities alone render him unemployable.

Private treatment records dated in 2007 showed the Veteran was actively searching for employment.  He reported that he was in the military for four years and then got a two year degree in business management, currently working at a trucking company and part-time at a bar.  Vet Center records dated in 2011 detailed that the Veteran had worked in a number of different jobs but always had difficulty getting along with people.  The Veteran reported he was happy with his new job in an August 2008 treatment record.  In an August 2010 note, he reported he had been working full-time.

In a June 2011 VA Ischemic Heart Disease Disability Benefits Questionnaire report, a private physician indicated that the Veteran's ischemic heart disease did not impact his ability to work.  

In VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) dated in December 2011 and February 2015, the Veteran indicated that he had a high school education, was last employed full time in August 2011, and had worked in customer service for a trucking company from 1994 to 2008 and in assembly from 2008 to 2011.  He reported that his service-connected PTSD prevented him from finding and keeping gainful employment and that he had been fired from his last two jobs due to low attendance.
 
In a December 2011 VA PTSD examination report, the examiner diagnosed PTSD.  The Veteran further reported that he had cardiac disease with stent placement as well as residuals of left knee replacement.  The examiner determined there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  It was also noted that the Veteran had difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner found that the Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  In providing this opinion, the examiner noted that the Veteran was employed for 10 hours weekly as a bartender and expressed that his ideal job would be in customer service.  The examiner noted that the Veteran's functional impairments were not consistent in the work environment, but included the impact of variable moods, some disagreements with coworkers, and medication side effects like dizziness, drowsiness, and feeling jittery.  However, subsequent to the December 2011 VA examination, the Veteran quit his job as a bartender due to conflicts with patrons and began receiving SSA disability benefits for his PTSD.

In a February 2012 VA Form 21-4192 (Request For Employment Information In Connection With Claim For Disability Benefits) from an engine manufacturing company, it was noted that the Veteran left employment as an assembler in August 2011 for personal reasons.  The Veteran was given concessions including Family Medical Leave Act (FMLA) and light duty by that employer.

Records from SSA showed that that the Veteran is in receipt of SSA disability benefits for PTSD and bipolar disorder, with a disability onset date in September 2011.  Furthermore, in a February 2012 functional assessment, a SSA provider found that the Veteran was incapable of the basic mental demands of unskilled work.  In providing this opinion, the provider considered the severity of the Veteran's symptoms and referred to a January 2012 statement from Dr. S. K., where the psychologist listed Axis I diagnoses of chronic PTSD, bipolar disorder - type II, and generalized anxiety disorder and then opined that the Veteran did not have the emotional capability to be employed in a manner that would allow him to earn a substantial wage.  

In a September 2013 VA PTSD examination report, the Veteran indicated that he stopped working full time in September 2011 due to knee problems and being fired from his job.  He reported that he was also moody and could not get along with people.  He further indicated that he had been working as a bartender a few times per week, but quit due to irritability with others and conflicts with patrons.  He commented that was not looking for work due to few skills, feeling that he would miss days from work due to depression and anxiety, concerns about conflicts with others due to his irritability, and knee problems.  The examiner noted that psychiatric symptoms included difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances, including work or work like setting.  The examiner found that the Veteran experienced occupational and social impairment with reduced reliability and productivity with functional impairments such as resigning from work, missed time from work, reduced ability to complete tasks efficiently, and conflicts with co-workers and patrons.  The Veteran reported that his functioning was impacted by reduced mobility and pain related to problems with his knee.

In a February 2015 VA Form 21-4192 from a former employer, it was noted that the Veteran left employment as a bartender in August 2012.  He was reported to have asked for leave and to have never returned.

VA treatment records dated from 2011 to 2015 detailed findings of multiple conditions, including obesity, colon polyps, impaired fasting glycaemia, vitamin deficiency, allergic rhinitis, anxiety, hyperlipidemia, coronary arteriosclerosis, benign hypertension, PTSD, and depression.

In a February 2015 VA PTSD examination report, the examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  After reviewing the record, the examiner opined that Veteran's service-connected PTSD was less likely as not to be of such severity as to result in total unemployability.  It was noted that the Veteran had reported some improvement in mental health symptoms since his last examination in 2013 as well as reported that most symptoms were currently well managed by medications.  The examiner highlighted that the frequency and severity of Veteran's reported mental health symptoms were not judged to cause total occupational or social impairment, or render him incapable of performing the tasks required by employment.  The examiner detailed that the Veteran had reported that nonservice-connected knee problems had contributed to his decision to retire and not seek employment.  Based purely on the Veteran's mental health symptomatology, it the examiner opined that the Veteran was employable.

In a February 2015 VA heart conditions examination report, the examiner indicated that the Veteran was capable of full-time employment from the standpoint of his CAD.  After examining the Veteran and reviewing of the record, the examiner noted that there were no vocational limitations and highlighted that his opinion was without regard to age and nonservice-connected conditions.  In the cited rationale, the examiner noted that Veteran denied any current cardiac symptomatology and was deemed stable from a cardiac standpoint.  It was noted that the Veteran drove
his own car, was ambulatory, did mechanical repair work and helped with house cleaning chores, exercised regularly, went grocery shopping, and was independent in all activities of daily living.

Based on the foregoing evidence, the Board instructed the RO to refer this matter to the VA Director of C&P Service for consideration of entitlement to an extraschedular rating under 38 C.F.R. § 4.16(b) for the time period prior to June 5, 2014.  In connection with the referral, the RO included a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment and all other factors bearing on the issue, including the grant of SSA benefits.

In an Administrative Review received in May 2016, the Acting Director of C&P Service concluded that entitlement to an extraschedular TDIU was not warranted.  It was noted that the totality of the evidence did not show that the Veteran was unemployable under any circumstances due solely to service-connected conditions prior to June 5, 2014.  It was further indicated that medical evidence revealed that the Veteran's PTSD made work difficult, not impossible, and that the Veteran had several nonservice-connected disabilities, which were not considered or analyzed. 

The Board has determined that the most probative evidence that addresses the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD and CAD disabilities during the appeal period weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The Board is cognizant that a SSA provider, in a February 2012 functional assessment, found that the Veteran was incapable of the basic mental demands of unskilled work.  Records from SSA also included a January 2012 statement from Dr. S. K., where that psychologist diagnosed multiple psychiatric disorders (both service-connected and nonservice-connected) and opined that the Veteran did not have the emotional capability to be employed in a manner that would allow him to earn a substantial wage.  However, the February 2015 VA examiners based the unfavorable opinions concerning unemployability based on a detailed review of the entire record.  The examiners also reviewed the Veteran's work history, discussed the medical evidence of record and the lay assertions of the Veteran, clearly described functional impairment related to the Veteran's service-connected disabilities, and offered a detailed rationale for the provided conclusions, considering only impairment from the Veteran's service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the record does not include any additional probative evidence that the functional impairment caused solely by the Veteran's service-connected disabilities rendered him unemployable, and he or his representative has not identified or alluded to the existence of any such opinion.  In fact, evidence of record showed that the Veteran was employed by different employers and left employment of his own volition in each instance.  The Veteran was also shown to continually assert that he left employment in part due to a nonservice-connected knee condition.  He also was not shown to seek employment or additional education or training after leaving part-time employment as a bartender in August 2012.

Finally, the lay statements of the Veteran are competent evidence to report symptoms associated with his service-connected PTSD and CAD, as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman, without the appropriate medical training and expertise, his statements are not competent evidence to provide a probative opinion on whether the functional limitations resulting from his service-connected disabilities prevent him from securing or retaining substantially gainful employment without consideration of his age or the functional limitations caused by his nonservice-connected disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377. 

Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities alone actually precluded him from engaging in substantially gainful employment during the appeal period.  Accordingly, the claim for entitlement to TDIU must be denied on an extraschedular and schedular basis.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


